11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 

Texas Medical Liability
Trust
Appellant
Vs.      
            No. 11-00-00409-CV  -- 
Appeal from Taylor County
Roland O.
Wolf, M.D.; Kathryn
Richburg; and Doug Richburg
Appellees
 
Appellant
has filed in this court a motion to dismiss the appeal.  The motion states, AAppellant does not wish to prosecute this
appeal because Appellees have reached an agreement to settle and compromise
their differences@ in a
related case.  The motion is
granted.  See TEX.R.APP.P. 42.1.  
The appeal
is dismissed.  
 
PER CURIAM
 
November 15, 2001
Do not publish.  See
TEX.R.APP.P. 47.3(b).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.